Citation Nr: 0944524	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-29 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a right knee 
disability, claimed as secondary to the service-connected 
left knee disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in September 2009.  A transcript 
of that hearing is associated with the file.


REMAND

Review of the file shows the Veteran has a service-connected 
left knee disability, characterized as status post 
osteochondritis of the left knee with instability, limited 
flexion and limited extension.  He also has a right knee 
disorder diagnosed as severe arthritis of the medial 
compartment with marked genu varus deformity, and he has 
articulated a plausible theory of causation or aggravation.  
He has accordingly presented a prima facie case for secondary 
service connection and is entitled to VA examination at this 
point.  See 38 C.F.R. § 3.159(c)(4).

The Board notes at this point that service connection may be 
granted for a disability that is proximately due to, the 
result of, a service-connected disability.  38 C.F.R. § 
3.310(a).  Additional disability resulting from the 
aggravation of a non service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In that decision, the Court held that the term 
"disability" as used in 38 U.S.C.A. § 1110 referred to 
impairment of earning capacity, and that such definition 
mandated that any additional impairment (emphasis supplied) 
of earning capacity resulting from an already service-
connected condition shall be compensated. 

The regulation pertaining to secondary service connection was 
amended during the course of the Veteran's appeal, effective 
October 10, 2006, in order to conform VA's regulation to the 
Court's decision.  Under the revised regulation, the rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (2007-2008).  This 
requirement was not contained in prior versions of the 
regulation.  See 38 C.F.R. § 3.310 (2006).  Therefore, in 
deciding the claim, the originating agency should apply the 
former version of the regulation.

Review of the file also shows the Veteran has not been 
notified of the elements required to establish entitlement to 
secondary service connection for a disability.  While the 
case is in remand status, the RO or the Appeals Management 
Center (AMC) should provide the appropriate VCAA notice and 
consequent assistance.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should notify the 
Veteran of the information and evidence 
required to establish entitlement to 
secondary service connection, the 
evidence and information that he should 
submit, and the assistance that VA will 
provide to obtain evidence on his behalf.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
Veteran.

3.  Then, the Veteran should be afforded 
an examination by a physician with 
sufficient expertise to determine the 
etiology of the claimed right knee 
disorder.

The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies and diagnostics should 
be performed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each currently present right 
knee disorder as to whether there is a 50 
percent or better probability that the 
disorder was caused or permanently 
worsened by the Veteran's service-
connected left knee disability.  The 
rationale for each opinion expressed 
should also be provided. 

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran a 
Supplemental Statement of the Case and 
afford him the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


